Citation Nr: 0918029	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The appellant has active duty from October 1979 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously-denied claim of entitlement 
to service connection for PTSD/bipolar affective disease on 
the basis that no new and material evidence had been 
received.

In May 2006, the appellant and his spouse testified before 
the undersigned Veterans Law Judge, seated at the RO in 
Louisville, Kentucky.  A transcript of the hearing has been 
associated with the claims file. 

In a decision dated in September 2006, the Board found that 
the appellant withdrew his claim of entitlement to service 
connection for PTSD at the time of his hearing before the 
Board in May 2006.  The Board also found that new and 
material evidence had been received to reopen the appellant's 
previously-denied claim of entitlement to service connection 
for a psychiatric disability (previously considered a claim 
for bipolar affective disease), other than PTSD, and remanded 
this case for additional development.  The file has now been 
returned to the Board for further consideration.


FINDING OF FACT

Schizoaffective disorder, bipolar type, had its onset in 
service.


CONCLUSION OF LAW

Schizoaffective disorder, bipolar type, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
schizoaffective disorder, bipolar type, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  

Report of Medical Examination, dated in August 1979 and 
conducted for the purpose of entry into service, indicates 
that no psychiatric abnormality was noted.  Report of Medical 
History, dated at that time and completed by the appellant, 
is silent for any history of nervous trouble of any sort.  
The appellant is therefore entitled to a presumption of 
soundness.  However, the Board must consider whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  

The appellant, in his May 2006 testimony before the Board, 
asserts that his psychiatric disability was incurred during 
his period of active military service.  The appellant asserts 
that his service personnel and treatment records demonstrate 
that no preexisting condition was noted, and that the absence 
of such prevents a finding of clear and unmistakable evidence 
to the contrary.   

The Board notes that there is no evidence of record, dated 
before the time of the appellant's entry into service 
describing intellectual or social impairment, employment 
difficulties, legal problems, or periods of treatment or 
hospitalization for a psychiatric disorder.  

The appellant's service personnel records dated on November 
10, 1979, indicate he displayed behavior not common to most 
soldiers.  They reflect that he had been counseled previously 
due to his erratic behavior.  The records state that the 
appellant reported that he knew someone in his family had 
died, despite telephone calls home to confirm that such had 
not happened, and that he had not been feeling like himself 
since he had begun training.  Records dated three days later, 
indicate that he was again counseled due to his erratic 
behavior.  The Veteran was seen talking to trees, crying, 
beating on the lockers in the middle of the night, and not 
keeping up with his equipment.  He was recommended for mental 
consultation.  

The appellant's service personnel records dated on November 
13, 1979, indicate that his First Lieutenant reported that he 
counseled the appellant due to his erratic behavior.  The 
First Lieutenant reported that the appellant seemed confused 
and could not carry on a normal conversation, as he changed 
the theme of the conversation from one moment to the next and 
exhibited incoherent speech.  The First Lieutenant 
recommended that the appellant undergo mental health 
evaluation.  

The appellant's Personnel Action Form 4187, dated on November 
14, 1979, shows that his duty status was changed from present 
for duty to hospital with mental disorder.  A notation 
indicates that the illness was determined to be in the line 
of duty.  Service treatment records, dated on November 16, 
1979, indicate that he was admitted, subsequent to undergoing 
neuropsychiatric evaluation.  The examiner found that the 
appellant appeared essentially unable to respond to training 
to meet even minmum standards, and was likely to be unable to 
cope with the demands of the Army, or that any form of 
leadership or counseling could of help in this regard.

The appellant's service personnel records dated on November 
29, 1979, indicate that a chaplain met with the appellant and 
reported that he presented as non-functioning.  The appellant 
responded to the chaplain's questions with incoherent and 
illogical responses and appeared to be of modest intellectual 
ability.  The chaplain stated that he did not have confidence 
that the appellant should be armed and recommended discharge.

Service personnel records dated on November 29, 1979, 
indicate that the appellant was recommended for discharge 
from military service for the following reasons:  functional 
and physical inability to comply and adhere to required 
military training requirements; mental weakness and 
instability to adjust and train in a rigid military 
environment; and schizophrenic tendency, loss of contact to 
reality, and absentmindedness.  

On VA psychiatric evaluation in February 2008, the Veteran 
reported that his psychiatric care began during basic 
training.  The Veteran provided the examiner with a copy of 
Personnel Action Form 4187, signed by his First Lieutenant 
and dated on November 14, 1979, as to his line of duty 
determination.  The Veteran also provided the examiner with 
other documents describing his in-patient psychiatric care 
since 1979.  The Veteran reported that it is his 
understanding that he typically becomes manic and psychotic 
and has to be hospitalized against his will, either by his 
family or the police.  The Veteran reported that he believes 
that he became psychotic subsequent to inoculations received 
in the military. 

The appellant presented with inadequate grooming and hygiene, 
and was oriented to person, place, time, and situation.  The 
appellant exhibited a monotone voice, a flat affect, intact 
judgment, goal-directed and organized thought processes, and 
appeared anxious.  The appellant reported chronic auditory 
hallucinations, panic attacks, insomnia, depression, 
delusions, and paranoid ideation.  The appellant exhibited 
multiple impairments with not being able to distinguish 
reality from his psychotic symptoms, preventing him from 
interacting in social routines and productive settings.  The 
appellant's wife reported that, without medication, the 
appellant is tangential and has derailments of thought and 
speech.  

The appellant was diagnosed with schizoaffective disorder, 
bipolar type, directly related to active service.  The 
examiner opined that the appellant's symptoms associated with 
his disorder can be delineated as initially occurring while 
on active duty in basic training.  The examiner reasoned that 
the appellant was in possession of a number of documents 
associated with his in-patient care while in the military, 
specifically, the Form 4187 dated on November 14, 1979, 
describing the appellant as being admitted to in-patient 
psychiatric care as a line of duty condition.  The examiner 
further reasoned that there are other documents supplied by 
the appellant's wife that indicate that the appellant was 
behaving in a bizarre and psychotic fashion just prior to 
being admitted to in-patient psychiatric care on active duty.  
The examiner noted that the appellant's report of enlistment 
physical examination was silent for previous 
hospitalizations, mood symptoms, or other psychiatric 
illnesses.  The examiner noted that he did not review the 
Veteran's claims file.  

The above-described VA psychiatric evaluation was returned to 
the RO as inadequate, due to the unavailability of the 
appellant's claims file.  Thus, in August 2008, the Chief of 
the VA Psychiatry Service reviewed the claims file and report 
of the February 2008 psychiatric evaluation.  The physician 
opined that the appellant's psychiatric disability existed 
prior to his entry into service.  The physician reasoned that 
there is evidence of erratic behavior and poor adjustment to 
life and work prior to service, and that these early symptoms 
became manifest shortly after the appellant began basic 
training.  The physician indicated that he concurred with an 
April 1981 psychiatric evaluation of record.  At that time, 
the 1981 examiner opined that the appellant's psychiatric 
disability pre-dated his military service.  The 1981 examiner 
reasoned that the appellant was significantly intellectually 
and socially impaired, as reflected in his work and education 
record, and that there was nothing in the appellant's 
description of his military service as to a notable stressor 
which would have produced paranoid schizophrenia.  

The burden of proof is upon VA to rebut the presumption of 
soundness, to which the appellant in this case is entitled, 
by producing clear and unmistakable evidence that his 
psychiatric disability existed prior to his entry into 
service.  A thorough analysis of the evidentiary showing and 
careful correlation of all material facts, including the 
opinion rendered in August 2008 by the Chief of the VA 
Psychiatry Service, and the opinion rendered in April 1981, 
do not support a conclusion that the appellant's psychiatric 
disability clearly and unmistakably existed prior to his 
entry into service.  The Board therefore finds that the 
presumption of soundness in this case has been not rebutted 
by clear and unmistakable evidence that the appellant's 
psychiatric disability existed prior to service.  See 38 
U.S.C.A. § 1132; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  Thus, further inquiry as to whether the 
appellant's psychiatric disability was aggravated by his 
period of active service is not required.

Post-service treatment records dated in July 1980 indicate 
that the appellant presented for treatment, and reported an 
onset of psychiatric difficulties 7 months prior, while on 
active duty.  The appellant's private post-service treatment 
records, dated from July 1980 to July 2006, indicate that he 
was hospitalized a number of times and has received extensive 
treatment for a number of psychiatric conditions to include:  
bipolar affective disease; bipolar disorder; bipolar disorder 
with psychotic features; schizoaffective disorder; chronic 
schizophrenia, paranoid-type; chronic schizophrenia, 
undifferentiated; psychosis, not otherwise specified; 
depression; and abuse of tobacco, cannabis, alcohol, and 
narcotic analgesics.  

Resolving all reasonable doubt in favor of the appellant, as 
is required by law, the Board finds that the Veteran's 
schizoaffective disorder, bipolar type, had its onset in 
service.  


ORDER

Service connection for schizoaffective disorder, bipolar type 
is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


